         Case 1:20-cv-09507-AJN-SN Document 6 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     2/18/2021


ROSEMARY GUZMAN,

                                            Plaintiff,                20-CV-09507 (AJN)(SN)

                          -against-                                  ORDER OF SERVICE AND
                                                                      SCHEDULING ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On November 10, 2021, the Plaintiff, who is proceeding pro se, filed this action pursuant

to 42 U.S.C. § 405(g), seeking review of a denial of social security disability benefits. On

February 16, 2021, the Honorable Alison J. Nathan referred this case to my docket for a report

and recommendation.

        The Clerk of Court shall notify the U.S. Attorney's Office for the Southern District of

New York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for which

the filing fee has been waived.

        In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social

Security Cases,” 16-MC-0171 (Apr. 20, 2016), ECF No. 2:

        Within 90 days of the date of this Order, the Commissioner must serve and file the

Electronic Certified Administrative Record (e-CAR), which will constitute the

Commissioner's answer, or otherwise move against the complaint.

        If the Commissioner wishes to file a motion for judgment on the pleadings, the

Commissioner must do so within 60 days of the date on which the e-CAR was filed. The
        Case 1:20-cv-09507-AJN-SN Document 6 Filed 02/18/21 Page 2 of 3




motion must contain a full recitation of the relevant facts and a full description of the

underlying administrative proceeding.

       The plaintiff must file an answering brief within 60 days of the filing of the

Commissioner's motion. The Commissioner may file a reply within 21 days thereafter.

       Memoranda in support of or in opposition to any dispositive motion may not exceed

25 pages in length; reply memoranda may not exceed ten pages in length. A party seeking to

exceed these page limitations must apply to the Court for leave to do so, with copies to all

counsel, no fewer than seven days before the date on which the memorandum is due.

       Requests for extensions of the deadlines set by this scheduling order may be granted by

the Court, but only if they are made in advance of the deadline and there is a good reason

provided for the request. Such requests shall be submitted in accordance with the Individual

Practices of Judge Netburn.

       Any stipulation entered between the parties including, but not limited to, a remand to the

Commissioner of Social Security for further proceedings, must be approved by the district judge,

unless the parties consent to my jurisdiction over the case for all purposes. Pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure, a United States magistrate judge is

available to conduct all proceedings in this case, including but not limited to any decisions on

motions and the entry of a final judgment. An appeal from a judgment entered by a magistrate

judge, if any, is taken directly to the United States Court of Appeals in the same manner as an

appeal from a judgment entered by a district judge.

       The parties shall advise the Court as to whether they jointly consent to decision of this

action by this United States magistrate judge. If both parties consent, they should complete the

counterparts of the Consent to Proceed Before a United States Magistrate Judge available on the



                                                 2
        Case 1:20-cv-09507-AJN-SN Document 6 Filed 02/18/21 Page 3 of 3




Court’s website at http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-

judge and submit them to my chambers. If either or both parties do not consent, the assigned

Assistant United States Attorney shall act as a liaison and report to chambers that the parties do

not consent, without indicating any particular party’s consent or non-consent. (In other words,

the Court does not want to know that party A consents and party B does not). This Order is not

meant to interfere in any way with the parties’ absolute right to decision by a United States

district judge but is merely an attempt at preserving scarce judicial resources and a reminder of

the parties’ options under 28 U.S.C. § 636(c).

       The Pro Se Office at the United States Courthouse, 500 Pearl Street, New York, NY

((212) 805-0175) may be of assistance to the Plaintiff in connection with court procedures. The

Plaintiff is also encouraged to review the Court’s manual “How to Appeal a Social Security/SSI

Disability Case,” available at http://nysd.uscourts.gov/file/forms/how-to-appeal-a-social-

security-ssi-disability-case and at the Pro Se Office.

SO ORDERED.




DATED:         February 18, 2021
               New York, New York




                                                  3
